UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 11, 2011 Date of Report (Date of earliest event reported) PEERLESS SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 0-21287 (Commission File Number) 95-3732595 (IRS Employer Identification Number) 300 Atlantic Street, Suite 301 Stamford, CT 06901 (Address of principal executive offices) (Zip Code) (203) 350-0040 Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Company held its Annual Meeting on July 11, 2011. At the Annual Meeting, the Company’s stockholders (i)elected Steven M. Bathgate, Timothy E. Brog, Robert Frankfurt, Jeffrey A. Hammer, Eric Kuby and Jeffrey S. Wald as directors of the Company, and (ii) selected Ernst & Young LLP as the independent registered public accounting firm of the Company for the fiscal year ending January 31, 2012.(The Company reserves the right to appoint a different independent registered public accounting firm at any time.)The votes on these matters are as follows: 1. The election of directors Director For Against/Withhold Steven M. Bathgate Timothy E. Brog Robert Frankfurt Jeffrey A. Hammer Eric Kuby Jeffrey S. Wald 2. Selection of independent registered public accounting firm For Against/Withhold Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEERLESS SYSTEMS CORPORATION Date:July 11, 2011 By: /s/ Timothy E. Brog Name: Timothy E. Brog Title: Chief Executive Officer
